Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Previous withdrawn claims 21-22 have been rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior arts fails to teach the claimed device and more specifically failed to teach an assembly comprising: 

a lateral capillary flow matrix in the interior, the lateral capillary flow matrix positioned to receive the liquid from the inlet, the lateral capillary flow matrix made of a first material having a first wicking rate, the lateral capillary flow matrix comprising a surface region, the lateral capillary flow matrix defining a lateral capillary flow path extending from a first end to a second end of the lateral capillary flow matrix, and the first material of the lateral capillary flow matrix being configured to produce a lateral capillary flow of a liquid along the lateral capillary flow path in a first direction from the first end toward the second end; 
an absorbent material in the interior of the housing, the absorbent material contacting the second end of the lateral capillary flow matrix; and 
a liquid-transfer matrix in the interior, an entirety of a face of the liquid-transfer matrix in contact with the surface region of the lateral capillary flow matrix, the liquid-transfer matrix made of a second material having a second wicking rate less than the first wicking rate, 
wherein first capillary passageways in each of the lateral capillary flow matrix and the liquid-transfer matrix are in fluid communication with each other, and 
wherein, in response to lateral capillary flow of liquid along the lateral capillary flow path of the lateral capillary flow matrix, the contact and the first and second wicking rates establish flow of liquid in the liquid-transfer matrix in a second direction transverse to the first direction.

The disclosed device comprises a lateral capillary flow matrix (sample receiving matrix/ sample pad 2 of strip 10; the “first” flow matrix) as well as a liquid-transfer matrix (second flow matrix/ reaction solid matrix 4 of strip 10) which has capillary passageways in fluid communication with said lateral capillary flow matrix. See especially the abstract; pages 6-9 and 17; Figs. 1 and 4). Keren et al. at the abstract teach that “The test strip comprises a first flow matrix and a second flow matrix sequentially arranged to form an interface there between.”
Keren further teach absorbent pad 6 (i.e., an absorbent material) which is positioned opposite the sample inlet end of matrix 2 (i.e., at a downstream end of the lateral capillary flow path; Figs. 1-2 and 4; see also at page 7). See especially Figs. 1-2 where the absorbent pad 6 is shown at the downstream end in relation to the direction of flow.
Keren also teaches that Matrices 2 and 4 are selected to have different porosity and consequently different permeation rates (i.e., different wicking rates). The permeation rate through matrix 2 is higher than the permeation rate through matrix 4 (1.e., the liquid-transfer matrix having a wicking rate less than the wicking rate of the lateral capillary flow matrix; see page 1, lines 27-31; page 6, line 26 to page 7, lines 1-4). Furthermore, Keren does make clear that liquid can flow laterally through strips 2 and 4, as well as in a transverse direction from strip 2 into strip 4 (i.e. liquid being driven into the interior of strip 4). See especially Fig. 1 depicting lateral flow, as well as 
Keren et al. further teaches that the strip is enclosed by back and top impermeable laminates 15 and 25, which together enclose the strip so as to expose open portion 20 where the sample is to be applied (Figure 1, Fig. 4, page 7 and claim 8 in particular), thereby reading on a housing comprising a liquid inlet. Both matrix 2 and matrix 4 are sandwiched by laminates 15 and 25, such that they may be said to be positioned within the interior of the housing, i.e. the interior of the sandwich formed by the top and back laminates.
While Keren et al. teaches the necessary structural components of the claimed device, the reference focuses on detecting an analyte wherein the capture zone and signal zone are formed at the interface between two sequentially ordered flow matrices of different characteristics, thus fails to teach a liquid-transfer matrix in the interior, an entirety of a face of the liquid-transfer matrix in contact with the surface region of the lateral capillary flow matrix and an absorbent material in the interior of the housing contacting the second end of the lateral capillary flow matrix. One skilled in the art would not have been motivated to incorporate such structural features in the device of Keren et al. because the device would not function as intended since the intended signal zone formed at the interface between two sequentially ordered flow matrices will be compromised if an entirety of a face of the liquid-transfer matrix in contact with the surface region of the lateral capillary flow matrix and an absorbent material in the interior of the housing contacting the second end of the lateral capillary flow matrix.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        



/REBECCA M GIERE/Primary Examiner, Art Unit 1641